The appellant was convicted in the District Court of Nolan County for the unlawful possession of equipment for the purpose of manufacturing intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The record discloses that the statement of facts and bills of exception were filed more than ninety days after notice of appeal was given, contrary to Art. 760, C. C. P., and for that reason we are unauthorized to consider same. Bailey v. State,282 S.W. 804.
The indictment being regular, and no fundamental error appearing in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.